Citation Nr: 1618872	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for right ear hearing loss and assigned a noncompensable evaluation effective October 19, 2007; and denied service connection for left ear hearing loss.  

During the pendency of the appeal, the RO issued a September 2011 rating decision granting service connection for left ear hearing loss, now characterized as bilateral hearing loss, and assigned a noncompensable evaluation effective October 19, 2007. The Veteran continues to appeal for a higher initial evaluation for his bilateral hearing loss. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 

In December 2014, the Board denied the Veteran's claim for an initial compensable rating for bilateral hearing loss.  The appellant appealed this denied claim. 

In December 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to satisfy the duty to assist in this case. Specifically, the JMR stated that the Board erred by not remanding the case for a new VA examination in light of the evidence of worsening in the September 2012 private audiological examination, which indicated that the Veteran's puretone thresholds increased since his last VA examination, in five of the six tested frequencies across both ears.  The parties agreed that the Board's statement that no evidence suggested that the Veteran's hearing loss had worsened was erroneous, the Board violated its duty to assist by failing to obtain a contemporaneous medical examination showing the current level of disability with the proper amount of detail for rating, and a remand was required for a new examination.  Therefore, the Court vacated the Board's decision denying entitlement to an initial compensable rating for bilateral hearing loss and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 As noted above, the Court granted the JMR, finding that the Board erred by not remanding the case for a new VA examination in light of the evidence of worsening in the September 2012 private audiological examination, which indicated that the Veteran's puretone thresholds increased since his last VA examination, in five of the six tested frequencies across both ears.  Pursuant to the JMR, the Board finds that a remand is necessary to obtain a new VA examination to determine the current nature and severity of the Veteran's bilateral hearing loss. See Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA audiology treatment records dated since February 2008 and associate them with the record.

2. Schedule the Veteran for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. A rationale should be given for all opinions and conclusions rendered.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


